DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search, Examiner could not find a references or series of references that could be reasonably combined that taught: an information processing apparatus comprising:

an image processing unit configured to generate a display image including a game image;

a distribution processing unit configured to distribute the display image to one or more of
information processing terminals through a shared server;

a participation processing unit configured to accept play requests from viewing users
operating the information processing terminals and to approve a game play of one of the viewing
users who has made a request for a play,

wherein approval of the request for play allows a viewing user to provide input to the
information processing apparatus in place of a user of the information processing apparatus; and

an application execution unit configured to process a game using operation information
transmitted from the information processing terminal operated by the viewing user, the game
play of which has been approved, wherein

the participation processing unit counts the number of play requests which have been
accepted, and

the image processing unit includes the counted number of the play requests in the display
image. The closest prior art, Nomura discloses an information processing where a spectator can take over the gameplay of a player.  Nomura however, fails to disclose displaying the counted number of play requests.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715